Citation Nr: 0213172	
Decision Date: 09/30/02    Archive Date: 10/03/02	

DOCKET NO.  00-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
assault, to include a neurological disorder and brain damage.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
April 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that previously disallowed 
claims for service connection for a psychiatric disorder and 
for residuals of an assault, to include a neurological 
disorder and brain damage, had not been received.  The 
veteran testified at a Travel Board hearing before the 
undersigned at the regional office in February 2002 in 
connection with his appeal.  At the hearing, the veteran 
submitted a written withdrawal of his appeal with respect to 
residuals of an assault in service.  That matter will be 
addressed herein only to the extent necessary to explain the 
basis for the Board's acceptance of the veteran's withdrawal 
of the appeal as to that issue.  

In clarification of the remaining issue on appeal involving 
the psychiatric disorder, the Board would point out that a 
prior appeal involving that issue, among other 
determinations, was previously before the Board on appeal 
from an August 1992 rating decision which held, in pertinent 
part, that no new and material evidence sufficient to reopen 
a previously disallowed claim for service connection for a 
psychiatric disorder had been received.  That issue was 
remanded by the Board in April 1995 and March 1997 for 
additional evidentiary development.  In August 1997, while 
the case was in remand status at the RO and the development 
requested by the Board was proceeding, the veteran withdrew 
his appeal as to all of the remanded issues.  In November 
1998 he requested that his claim for service 



connection for a psychiatric disorder be reopened.  The 
appeal presently before the Board is from the August 1999 
rating decision that denied the November 1998 petition to 
reopen the claim.  

At the February 2002 Travel Board hearing, the veteran, his 
brother, and his representative indicated that attempts were 
under way to obtain additional medical evidence pertaining to 
post service treatment for schizophrenia.  The undersigned 
Board member informed them that the record would be kept open 
for a period of 60 days to allow time for submission of the 
additional evidence.  No additional evidence has been 
received.  


FINDINGS OF FACT

1.  At a Travel Board hearing held in February 2002, the 
veteran requested in writing that his appeal as to the issue 
of whether new and material evidence sufficient to reopen his 
previously disallowed claim for service connection for 
residuals of an assault, to include a neurological disorder 
and brain damage, be withdrawn.  

2.  Evidence received since the most recent final denial of 
service connection for a psychiatric disorder includes 
documents which bear substantially and directly on the issue 
at hand, are neither cumulative nor redundant, and are so 
significant that they must be considered in order for the 
Board to fairly decide the merits of the claim.

3.  The medical evidence of record reasonably demonstrates 
that the veteran's post service paranoid schizophrenia is 
related to the psychiatric symptoms for which he was treated 
during service.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of an assault, to include a 
neurological disorder and brain damage, the appeal as to this 
issue is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).  

2.  Evidence received since the most recent prior final 
denial of service connection for a psychiatric disorder is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Resolving any reasonable doubt in the veteran's favor, 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim for Service 
Connection 
for Residuals of Injuries Received in an Assault

Withdrawal of Appeal

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2001).  

The veteran has withdrawn, in writing, his appeal with 
respect to the issue of whether new and material evidence 
sufficient to reopen a previously disallowed claim for 
service connection for residuals of injuries received in an 
assault, to include a neurological disorder and brain damage.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to this issue.  Accordingly, 
the appeal as to this issue is dismissed.  

II.  New and Material Evidence to Reopen Claim for 
Service Connection for a Psychiatric Disorder 

Factual Background

Service medical records show that the veteran was admitted to 
a service department hospital in March 1962 with an admitting 
diagnosis of paranoid personality after stating that he was 
going to blow up the headquarters mess hall.  He complained 
of being harassed.  He described a preservice history of 
interest in explosives and said that he had joined the Army 
because he had been persuaded to do so by relatives and the 
Chief of Police, who thought that he was emotionally immature 
and that the Army would make a man out of him.  The hospital 
records contain an entry showing a diagnosis of paranoid 
schizophrenia versus emotional instability.  The final 
diagnosis was paranoid personality.  The veteran was 
separated from service because of unsuitability.  

The veteran underwent a VA psychiatric examination in January 
1964 in connection with his original claim for service 
connection for a psychiatric disorder, which was received in 
May 1962.  The diagnosis was schizophrenic reaction, paranoid 
type, manifested by flattening of affect, mixed feelings of 
grandiosity and persecution and mild dissociation of thought 
processes.  

By a rating decision of March 1964, service connection for a 
psychiatric disorder was denied.  The veteran did not appeal 
this denial within one year following notification thereof.  

In March 1992, the veteran requested that his service 
connection claim be reopened.  The evidence added to the 
record in connection with that request included a May 1992 
statement in which the veteran reported post service 
psychiatric hospitalizations, including a hospitalization at 
the Upham Hall Hospital (of the Ohio State University 
Hospitals); an October 1992 statement from the Upham Hall 
facility stating that no records for this patient could be 
located; an April 1978 Report of Contact associated with a 
claim for Social Security Administration benefits; and a June 
1978 psychological evaluation report showing a diagnosis of 
schizophrenia, paranoid type.  Pursuant to the Board's April 
1995 remand, attempts were made to schedule VA psychiatric 
examinations in May 1996, June 1996 and February 1997.  Each 
of these examinations was canceled at the request of the 
veteran and in August 1997 he withdrew his appeal.  

Evidence received in support of the veteran's November 1998 
request to reopen his service connection claim includes an 
August 1998 discharge summary from Doctor's Hospital 
describing a hospitalization for treatment of psychotic 
symptoms.  The report contains a reference to a paranoid 
personality disorder.  

At the February 2002 Travel Board hearing, the veteran and 
his representative argued in effect that the veteran's 
psychiatric disorder had been improperly diagnosed in service 
and that the symptoms reported during service represented the 
first manifestations of schizophrenia.  The veteran testified 
that immediately after service he believed that everyone was 
a monster and that his parents were trying to kill him.  He 
related that he had been fired from many jobs and was sent to 
a hospital for psychological testing, where the diagnosis was 
paranoid schizophrenia.  He claimed that during service he 
had reported that he heard voices in his head.  

At the Travel Board hearing the veteran submitted additional 
evidence into the record.  An invoice from the Ohio State 
University Hospitals shows that the veteran was admitted from 
December 1964 to March 1965 and that psychological testing 
was performed.  Also submitted was a May 2000 statement from 
a VA staff psychiatrist, who reported treating the veteran 
since July 1999 and who stated that:  "I believe that the 
stress of the military environment brought out [the 
veteran's] schizophrenia and actually, the patient was re-
hospitalized at Ohio State University not long after his 
discharge in 1962."  The physician expressed the belief that 
the veteran "is deserving of a service-connected disability."

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including psychoses, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  

New and material evidence.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Regardless of the action of the 
RO, the Board must always address initially the question of 
whether "new and material" evidence has been presented 
sufficient to reopen previously disallowed service connection 
claims.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  The veteran and his representative were fully 
advised of the evidence needed to reopen his claim and, as 
discussed below, submitted such evidence.

It should be noted that that amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 5108).  The 
amendments are not applicable to the present appeal and would 
not change the result in any event.  

In determining whether new and material evidence has been 
presented, it is not relevant whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented since any earlier final disallowance of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996) (an RO or Board 
decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 
Vet.App. 522 (1996); see Glynn v. Brown, 6 Vet. App. 523 
(1994).  

In the present case, the most recent rating decision denying 
service connection for a psychiatric disorder before the 
November 1998 request to reopen was in August 1992.  Although 
the issued adjudicated at the time was characterized as 
entitlement to service connection for disability resulting 
from drug experimentation, the Board in April 1995 construed 
the issues on appeal to include the issue of entitlement to 
service connection for a psychiatric disorder based on 
submission of new and material evidence to reopen a 
previously denied claim.  The RO in November 1996 furnished 
the veteran's a statement of the case which included that 
issue.  The RO's denial became final as a result of the 
veteran's August 1997 withdrawal of his appeal.

The decisions of the RO have denied service connection for a 
psychiatric disorder on the basis that the symptomatology 
which required hospitalization in service was a personality 
disorder rather than an acquired psychiatric disorder and 
that the evidence did not demonstrate a psychosis or 
psychoneurosis during service.  The evidence submitted in 
support of the veteran's current petition to reopen the claim 
includes the statement of a VA physician to the effect that 
the veteran's post service schizophrenia was related to 
military service.  This opinion, if found to be credible and 
probative, may be sufficient to plug the evidentiary gap that 
resulted in the prior denials of service connection.  The 
opinion must be presumed to be credible for the purpose of 
reopening the service connection claim.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board finds that the statement from the VA physician 
satisfies the regulatory definition of "new and material" 
evidence.  The statement bears directly on the critical 
question of whether the postservice psychiatric disorder is 
related to military service and thus relates directly to the 
specific reasons cited for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The opinion is not cumulative nor 
redundant, and is of such significance that it requires 
consideration in order for the merits of the claim to be 
fairly decided.  See 38 C.F.R. § 3.156(a); Fossie v. West, 
12 Vet. App. 1 (1998).  The claim for service connection for 
a psychiatric disorder is therefore reopened. 


Duty to assist -- the VCAA  

Since the claim has been found to be reopened, the statutory 
requirement that the VA provide assistance to the veteran in 
documenting his claim is applicable.  During the pendency the 
pendency of this appeal, Congress enacted and the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
VCAA redefines VA obligations with respect to notice and duty 
to assist.  VA regulations implementing the VCAA were issued 
in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the veteran has been furnished a 
statement of the case and a supplemental statement of the 
case which provided notice of the applicable law and 
regulations and of the evidentiary deficiencies that resulted 
in a determination that the previously denied service 
connection claim had not been reopened.  In addition, letters 
from the RO have explained to the veteran which information 
he must supply in order to support his claim for service 
connection and what actions would be taken by the Board to 
obtain evidence on his behalf following receipt of such 
information.  The veteran was informed at the February 2002 
Travel Board hearing that the Board was willing to conduct 
additional evidentiary development on the veteran's behalf if 
the veteran so desired.  As a result of the discussion at the 
hearing and information 


supplied by the RO, the veteran is in receipt of notification 
that substantially satisfies the requirements established by 
the United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding, in pertinent part, that the Secretary must 
notify a claimant which evidence , if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the VA).  

The RO has assisted the veteran in procuring relevant private 
treatment records, including the reports of hospitalization 
in the early 1960's at the Upham Hall facility of the Ohio 
State Hospitals.  That facility has previously advised the RO 
that no records for the veteran are available; that being the 
case, there is no reasonable possibility that further 
attempts to obtain such reports would be fruitful.  The 
veteran indicated at his hearing that other relevant private 
medical records may be available, but he declined the Board's 
assistance in obtaining them, preferring instead to attempt 
to obtain additional records on his own.  Since he did not 
submit the material during the 60-day period or accept the 
Board's offer of assistance, no further evidentiary 
development on behalf of the veteran is warranted.  Given the 
favorable disposition of the claim, the Board finds that the 
notification and duty to assist provisions have been 
satisfied and that no further actions pursuant to the VCAA 
need be undertaken.

Decision on the Merits

Upon reopening of a service connection claim following 
receipt of new and material evidence and after satisfying the 
duty to assist, the next step is to adjudicate the underlying 
claim on its merits.  While the RO did not consider the 
merits of the underlying claim, in the circumstances of the 
present case and in light of the decision herein, no 
prejudice to the veteran will result from the Board's initial 
consideration of the issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (as a general rule, the Board may not 
consider an issue initially if there is a possibility 



that the veteran will be prejudiced by such review); 
Sutton v. Brown, 9 Vet. App. 553, 562 (1996); see also 
VAOPGCPREC 16-92.  

Under the applicable law and regulations, as interpreted by 
the Court, to establish service connection for a disability, 
the evidence must show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service and, (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The post service medical evidence is consistent in showing 
the presence of schizophrenia from as early as January 1964, 
when the disorder was diagnosed at a VA psychiatric 
examination.  The well-established diagnosis of post service 
schizophrenia satisfies the first of the three above 
elements, the existence of a current psychiatric disability.  
The only dispute relates to the adequacy of the evidence of 
schizophrenia during service or within one year after 
separation.  

The psychiatric symptoms reported in service were diagnosed 
by military physicians as a paranoid personality disorder.  
The Board may not exercise its own independent medical 
judgment in resolving medical issues that arise in claims for 
benefits.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, the record contains a May 2000 statement by a VA 
physician which is favorable to the veteran's claim.  The 
physician does not state outright that the diagnosis 
established by the service department physicians was 
incorrect based on the symptomatology described, but the 
opinion does set forth a medical conclusion that there is a 
connection between the pathology in service and the 
schizophrenia diagnosed as of January 1964.  In determining 
the weight to be accorded to the opinion, it is relevant that 
the probative value of medical evidence:  




[be] based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

In assessing the probative value of this statement, it is 
relevant that the May 2000 opinion was based on a review of 
actual service department medical records rather than a mere 
recitation by the veteran of his medical history.  It is not 
based on speculation or remote possibility and is not couched 
in ambiguous language.  Most importantly, it is not 
contradicted by other competent medical evidence in the 
record, and is substantially consistent with information 
provided by the veteran and his brother concerning 
psychiatric symptoms present during the period immediately 
after separation from service.  In conjunction with all of 
the evidence of record it permits the Board to find that the 
requirements of 38 C.F.R. § 3.303(d) which provides for the 
granting of service connection for disease diagnosed after 
discharge when all of the evidence of record establishes that 
the disease was incurred in service.  

Accordingly, the Board finds that with the resolution of any 
doubt in the veteran's favor, the evidence supports a finding 
that the veteran's paranoid schizophrenia had its onset in 
service.  The appeal is allowed.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002).


ORDER

The appeal as to whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of an assault, to include a neurological disorder 
and brain damage is dismissed.  

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is reopened 
and entitlement to service connection for schizophrenia is 
granted.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

